                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
                                                  §                    CIVIL NO.
vs.                                               §                 SA-17-CR-0443-XR
                                                  §
AARON RODRIGUEZ                                   §
                                                  §
                                                  §

                                             ORDER

       Before the Court is Defendant’s Motion for Bond [#11]. On July 2, 2019, the Court held

a Preliminary Revocation Hearing in this case, as well as a hearing on Defendant’s motion at

which Defendant, his counsel, and counsel for the Government appeared.

       When a person is arrested for violating the terms of his supervised release, the Court may

release or detain the person under 18 U.S.C. § 3143(a)(1) pending further proceedings. See Fed.

R. Crim. P. 32.1(a)(6). In determining whether to release the person, the Court must consider the

same factors that are considered in evaluating whether a person can be released pretrial. See 18

U.S.C. § 3143(a)(1) (authorizing release where the person “is not likely to flee or pose a danger

to the safety of any other person or the community if released under section 3142(b) or (c)”).

But unlike in the pretrial context, in this context, the person accused of violating the terms of his

supervised release—and not the Government—bears the burden of establishing by clear and

convincing evidence that the person will not flee or pose a danger to any other person or the

community. In this case, Mr. Rodriguez did not meet this burden for the reasons stated on the

record during the hearing.

       Thus, having considered the motion, the arguments of counsel, the evidence presented at

the hearing, and the record in this case, the Court now enters the following:
IT IS ORDERED THAT Defendant’s Motion for bond [#11] is DENIED.

SIGNED this 2nd day of July, 2019.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE
